Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of invention Group I, claims 1 – 9 in the reply filed on June 30 , 2022 is acknowledged. The examiner apologizes for the typos in the grouping of the claims in the requirement for restriction dated May 04, 2022, and thanks Applicant for acknowledging said mistake. Claims 10 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

 Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thielhorn et al. US 2017/0015023 A1 (Thielhorn), as evidenced by the definition of crust leather, and as evidenced by . 

Considering claims  1 – 3 and 6, Thielhorn teaches at [Abstract] a method for producing a trim component, and the component thereof, for vehicle interior. The method may produce multilayer molded bodies (e.g. interior compartments/fittings for vehicles), considered to be 3 dimensional, in which a reverse side of a leather material is backed with a plastic by injection molding. In order to prevent the leather material from being damaged by the injection pressures and/or temperatures during the in-mold injection molding process, the method provides for introducing untreated leather material into the injection mold. Further, at [0006] Thielhorn teaches that the untreated leather , is crust leather, which is known to be in the art dried and milled leather retaining an amount of elongation, ready for the final coating or finishing steps. The examiner submits in support of this position the definition of crust leather. 
As to claim 2, Thielhorn teaches at [0006] that a surface of the leather material opposite from the plastic material may be provided with a color finish after the formed component is removed from the tool. A protective coating may be applied to the color finish after application of the color finish.
As to claim 3, the examiner submits that it is well known in the art that crust leather ready for coating or finishing has elongation higher than 5 %. The examiner submits US 2003/0012960 A1 to Mendoza et al. in support of this position.   

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative under AIA  35 U.S.C. 103 as being obvious over Thielhorn et al. US 2017/0015023 A1 (Thielhorn). 

Considering claim 4, Thielhorn is relied upon as set forth above in the rejection of claim 4. Further, said reference does not specifically recognize that the 3D leather trim component is formed by the claimed process. However, said limitation is a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 

Claim Rejections - 35 USC § 103

Claims 5 and 7 – 9 are rejected under 35 U.S.C. under AIA  35 U.S.C. 103 as being unpatentable over Benson et al. US 2015/0313475 A1 (Benson) in view of  Thielhorn et al. US 2017/0015023 A1 (Thielhorn).  
Considering claims 5 and 7 – 9, Benson teaches a vehicle including a seat bottom and a seat back. The seat back is coupled to the seat bottom and arranged to extend in an upward direction away from the seat bottom. The vehicle seat further includes an electronics system [Abstract]. Further, Benson teaches at [0147] that trim 38 is a leather trim. Furthermore, Benson does not recognize that said leather trim has the claimed limitations. However, Thielhorn teaches at [Abstract] a method for producing a trim component, and the component thereof, for vehicle interior. The method may produce multilayer molded bodies (e.g. interior compartments/fittings for vehicles), considered to be 3 dimensional, in which a reverse side of a leather material is backed with a plastic by injection molding. In order to prevent the leather material from being damaged by the injection pressures and/or temperatures during the in-mold injection molding process, the method provides for introducing untreated leather material into the injection mold. Further, at [0006] Thielhorn teaches that the untreated leather , is crust leather, which is known to be in the art dried and milled leather retaining an amount of elongation, ready for the final coating or finishing steps. The examiner submits in support of this position the definition of crust leather. 
As to claim 2, Thielhorn teaches at [0006] that a surface of the leather material opposite from the plastic material may be provided with a color finish after the formed component is removed from the tool. A protective coating may be applied to the color finish after application of the color finish. 
Moreover, at [Abstract and 0005] Thielhorn teaches that the process of the disclosure produces an improved leather trim free of damages. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Thielhorn’s leather trim as the trim 38 in Benson’s automotive seat providing the advantages noted just above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789